      1   XAVIER BECERRA
          Attorney General of California
      2   MAR.ISA KIRSCHENBAUER
          Supervising Deputy Attorney General
      3   CASSANDRAJ.SHRYOCK
          Deputy Attorney General
      4   State Bar No. 300360
           455 Golden Gate Avenue, Suite 11000
      5    San Francisco, CA 94102-7004
           Telephone: (415) 510-3622
      6    Fax: (415) 703-5843
           E-mail: Cassandra.Shryock@doj.ca.gov
      7   Attorneys for Defendants
          California Department of Corrections and
      8   Rehabilitation, N Montoya, R. Quintero, R. Davis,
          C. Burris, C. Bjorgum, V. Cullen and S. Hatton
      9

     10                               IN THE UNITED STATES DISTRICT COURT

     11                           FOR THE NORTHERN DISTRICT OF CALIFORNIA

     12                                              OAKLAND DIVISION
-,
~
     13

     14
          TROY ALEXANDER RICHARDSON,                                   4: 18-cv-04620-YGR
     15                                                                ORDER GRANTING
                                                      Plaintiff,       STIPULATION FOR VOLUNTARY
     16                                                                DISMISSAL (Fed. R. Civ. P.
                         v.                                            41(a)(l)(A)(ii))
     17
                                                                       Judge:        The Honorable Yvonne
     18   CALIFORNIA DEPARTMENT OF                                                   Gonzalez Rogers
          CORRECTIONS AND                                              Trial Date:   None Set
     19   REHABILITATION,                                              Action Filed: July 31, 2018

     20                                             Defendant.

     21

     22         Plaintiff Troy Richardson and Defendants California Department of Corrections and

     23   Rehabilitation, N. Montoya, R. Quintero, R. Davis, C. Burris, C. Bjorgum, V. Cullen, and S.

     24   Hatton (Defendants) have resolved this case in its entirety. Therefore, the parties stipulate to a

     25   dismissal of this action with prejudice under Federal Rule of Civil Procedure 41(a)(l)(A)(ii).

     26         Each party shall bear its own litigation costs and attorney's fees.

     27   II

     28   II
                                                                   1
                              Stip. Voluntary Dismissal with Prejudice (Fed. R. Civ, P. 4l(a)(l)(A)(ii)) (4:18-cv-04620-YGR)
 1         It is so stipulated.

 2
 3    Dated:    ff-~.   j ';
                               I
                                   ""'L--0 l..-0
                                                             David Helbraun
 4
                                                             HELBRAUN LAW FIRM
 5                                                           Attorney for Plaintiff

 6
      Dated:
 7

 8

 9

10
     SF2018201364
11   21 821537.docx

12

13

14

15                                                    ORDER

16
       IT IS SO ORDERED.
17

18    Dated: March 9, 2020                                 ___________________________________
19
                                                              YVONNE GONZALEZ ROGERS
                                                            UNITED STATES DISTRICT JUDGE
20
21

22
23

24

25

26
27

28
                                                              2

                        · Stip. Voluntary Dismissal with Prejudice (Fed. R. Civ, P. 41(a)(l)(A)(ii)) (4: 18-cv-04620-YGR)
